Case 1:17-cv-03273-TWP-DML Document 355 Filed 04/30/21 Page 1 of 6 PageID #: 3233




                                                                           FILED
                                                                          04/30/2021
                                                                    U.S. DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF INDIANA
                                                                     Roger A.G. Sharpe, Clerk
Case 1:17-cv-03273-TWP-DML Document 355 Filed 04/30/21 Page 2 of 6 PageID #: 3234
Case 1:17-cv-03273-TWP-DML Document 355 Filed 04/30/21 Page 3 of 6 PageID #: 3235
Case 1:17-cv-03273-TWP-DML Document 355 Filed 04/30/21 Page 4 of 6 PageID #: 3236
Case 1:17-cv-03273-TWP-DML Document 355 Filed 04/30/21 Page 5 of 6 PageID #: 3237
Case 1:17-cv-03273-TWP-DML Document 355 Filed 04/30/21 Page 6 of 6 PageID #: 3238
